Citation Nr: 1635674	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for a chronic left ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from September 1983 to February 2009.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Chicago, Illinois, Regional Office (RO).

The issues of service connection for hearing loss and supraventricular arrhythmias have been raised by the record in an August 2016 informal hearing presentation (IHP), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Tinnitus was incurred during active duty.

2.  The Veteran's left ankle disability has been shown to be manifested by no more than limitation of dorsiflexion to 20 degrees, limitation of plantar flexion to 40 degrees, daily pain, and occasional pain flare-ups lasting a couple of days. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating of 10 percent for a chronic left ankle strain have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a March 2009 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for a tinnitus and an ankle condition; what actions he needed to undertake; and how VA would assist him in developing his claims. The March 2009 notice was issued to the Veteran prior to the July 2009 rating decision from which the instant appeal arises.  

Additionally, where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Tinnitus

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran is permitted to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran's service treatment records convey that he reported occasional ringing in his ears during an April 2008 examination. A November 2008 report of medical assessment also noted a complaint of ringing in the ears. In a March 2009 physical examination for service separation, it was noted that the Veteran's health had not changed since the April 2008 examination. The examiner stated that the Veteran continued to have complaints of tinnitus.

In a March 2009 VA audiological examination, the Veteran reported intermittent, bilateral tinnitus. He stated that the onset was in approximately 1990, when he started flying. The examiner opined that tinnitus was less likely than not related to service as the Veteran did not have hearing loss and had no evidence of permanent acoustic damage.

The Veteran had tinnitus while in-service and has tinnitus currently. As tinnitus is a "chronic" disease, it is presumed to have incurred in service. There is no evidence that his tinnitus can be clearly attributed to an intercurrent cause. Therefore, service connection is warranted and the claim is granted.

III.  Left Ankle

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5271. The average normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. 35 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

"The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint." 38 C.F.R. § 4.59.
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In his March 2009 VA examination, the Veteran reported that he has chronic daily pain in his left ankle. He stated that he occasionally has flare-ups. When flare-ups occur, he treats it himself with elevation, ibuprofen, and ice until it improves after a couple of days. His daily pain level is a 2 out of 10, with it rising to a 7 out of 10 during flare-ups. During flare-ups, he tries to avoid weight-bearing on his ankle and does not run during that time. On examination, he exhibited dorsiflexion to 20 degrees and plantar flexion limited to 40 degrees. He was able to evert and invert his foot without pain and had no additional limitation of motion or pain after repeated use. An X-ray study completed at the time of the examination found "no evidence of fracture, dislocation, significant arthritic change or other bone abnormality."

The Veteran's left ankle disability has been shown to be manifested by no more than limitation of dorsiflexion to 20 degrees and limitation of plantar flexion to 40 degrees, daily pain, and occasional pain flare-ups lasting a couple of days. As 38 C.F.R. § 4.59 has directed, painful joints caused by healed injury entitles the Veteran to the minimum compensable rating. The minimum compensable rating for limitation of motion of the ankle is 10 percent. 

Given these facts, the Board finds that the Veteran is entitled to a 10 percent evaluation for his left ankle disability. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 20 percent rating is not warranted as the Veteran has not exhibited marked limitation of motion of the ankle.  As noted above, the Veteran retained normal dorsiflexion of the ankle and slightly decreased motion of plantar flexion.  38 C.F.R. § 4.71 Plate II.  Even when considering the effects of pain, the ankle does not more nearly approximate marked limitation of motion. Ankylosis was not shown or more nearly approximated at any time prior to August 2014; therefore a higher rating is not warranted under Diagnostic Codes 5270 or 5272. Malunion of the os calcis or astragalus, and astragalectomy were not shown either; thus a higher rating is not warranted under Diagnostic Codes 5273 or 5274.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected left ankle disability under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's left ankle disability with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5271 reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, the functional impairment of the left ankle including limitation of motion. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment. In the March 2009 VA examination report, the examiner stated that the Veteran was currently working.






ORDER

Service connection for tinnitus is granted.

A 10 percent rating for a chronic left ankle strain is granted.



____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


